DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 11/30/2020 has been considered.     
	Claim(s) 1, 8, 15 are amended. 
	Claim(s) 1-20 pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over AKGUN et al. (US 20160371704 A1, hereinafter AKGUN), in view of Capt. Jeff Werner in Diesel Digest (“Even well maintained fuel tanks have microbial growth”, Mar 10, 2015, hereinafter Werner), in view of Brock et al. (U.S. 20090001164 A1, hereinafter Brock), and further in view of name Sriram et al. (US 20170083860 A1, hereinafter Sriram).
Regarding claim 1, Akgun discloses:
 	a computer-implemented method comprising:  determining, by a device operatively coupled to a processor, a difference between an first spectral signature data associated with a material and an second spectral signature data associated with the material; and ¶¶70-73 and figures 2 and 8 – SSM210A (e.g., fuel outlet of the fuel terminal tank) reads and registers in the database a quality certificate of the digital tag (e.g., ¶¶56, 59 - fluorescent nanomaterials), SSM210A send read of the digital tag to the server 202, and SSM210B send the read of the digital tag to the server 202 [second spectral signature]; the server 202 matches the digital tag information from the first SSM 210A and the second SSM 210B with the original digital tag information that was read by the first SSM210A [the first spectral signature]; see at least ¶¶70-73, ¶¶56, 59, ¶¶37-38
	predicting, by the device, based on the difference, a degradation of quality of a characteristic of the material that occurred during a transit of the material between a first spectral scanning device that generated the encrypted first spectral signature data and a second spectral scanning device that generated the encrypted second spectral signature data; and  ¶70 - If the digital tag readings (e.g., ¶¶37-38, 48-49 by the SSM210A and SSM210B – service sensor module that has a probe) don't match in operation step 507A, an alert signal is produced by the system server in operation step 508A and, optionally, the fuel transfer may be blocked. If the digital tag readings match, the digitally tagged fuel continues to flow into the fuel tanker truck until operation step 509A, wherein (¶59) - changes in concentration may result in changes in the emission intensity values while the wavelength remains unchanged. This way, by tracking intensity values at specific wavelengths, changes in the digital tag concentrations may also be tracked. If a deviation or change in the intensity values is detected during any of the fuel indicate a concentration change for the fluorescent nanomaterial, which may be translated as some other liquid or fuel is mixed into the digitally tagged fuel; see at least ¶¶70-73, ¶¶56, 59, ¶¶37-38
	[stores], by the device, a block of information corresponding to the material in a blockchain indicating that a transaction of the material is settled as validated, wherein the set of information comprises the prediction of the degradation of the quality of the characteristic of the material that occurred during the transit of the material between the first spectral scanning device and the second spectral scanning device.  ¶¶70-73 and figures 2 and 8 – the SSM 210A and SSM 210B transmit encrypted the digital tag information (e.g. ¶¶56, 59 - fluorescent nanomaterials) transferred and load fuel, fuel quantity information, time stamp information and the GPS information to the system server, the server 202 stores, and approved [validated] the transaction if the set of information match; see at least ¶¶70-73, ¶¶56, 59, ¶¶37-38;
	AKGUN discloses ¶24 – discloses a system for marking, tracking, and monitoring of liquids in order to detect unwanted alteration during transportation, such alteration are unwanted or illegal alterations of the fuel during transportation; the term “altered fuel” is understood to mean a fuel that has been mixed, diluted, and/or adulterated; Although AKGUN discloses how the fuel is altered during transportation, does not specifically disclose  [it is ]“from an environmental condition”; Werner discloses on para. 1-11 Microbial contamination of diesel fuel is a fact of life…. During transport from the refinery via tankers and barges, ballast water can get mixed with the fuel;
AKGUN to include the above limitations as taught by Werner, in order to held the growth of microbial, (Werner see para.1-3).
	AKGUN discloses ¶¶70-73 and figures 2 and 8 - the digital tag [first and second spectral signature], wherein (¶¶56, 59) the digital tag is form by fluorescent nanomaterials; although AKGUN discloses first spectral signature and second spectral signature, does not disclose first spectral signature and second spectral signature are encrypted when provided to the server for the matching; Brock discloses: ¶10 – the optical reading device may also decrypt both the exemplary symbol and the spectral signature of the label and determine if the spectral signature corresponds to the symbol, wherein (¶5) an automatic identification symbol reader obtaining item data and a first spectral signature data (¶10 encrypted); a spectral signature reader obtaining a second spectral signature data from a spectral signature (¶10 encrypted); and a processor for decoding and validating an automatic identification symbol as a function of a comparison of the first spectral signature data and the second spectral signature data.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AKGUN to include the above limitations as taught by Brock, in order to distinguish counterfeit, (see: Brock, ¶9).
	Akgun discloses receives from that the SSM 2010A and SSM 210B encrypted information including a digital tag information of the transfer and load fuel (e.g., ¶¶56 and 59 -  fluorescent nanomaterials [spectral signature]) and time stamp, and the server stores the encrypted information and approves; although Akgun discloses stored encrypted digital tag information (e.g., ¶¶56, 59 - fluorescent nanomaterials which fluorescence at specific wavelengths), does not explicitly disclose generating…a block of information…in a blockchain. Sriram discloses ¶49 - receiving logistic transaction and publish the logistic transaction that becomes part of the block chain, wherein (¶38) the distributed consensus system 114 enforces a chronological order in the block chain; the block chain includes one or more sequential blocks each containing one or more logistic transactions; whenever a block of transactions is created, information in the block is processed via a hash function to produce a hash value. This hash value is stored along with the new block at the end of the block. Each new hash is also generated based on the hash value of a previous block, hence ensuring the authenticity of the entire block. The chaining of the hash functions confirms that the new block—and every block after it—is legitimate;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify AKGUN to include the above limitations as taught by Sriram, in order to ensure the authenticity of the entire block, (see: Sriram, ¶38).
	Regarding claim 2, AKGUN discloses: 
	further comprising: authenticating, by the device, the first spectral scanning device associated with a first party to the transaction and the second spectral scanning device associated with a second party to the transaction.   ¶70 - step 503A, the system server 202 receives both the fuel terminal tank ID and the fuel tanker truck ID from the first SSM 210A (e.g., ¶¶37-38, 48-49 – service sensor module that has a probe) and the second SSM 210B respectively (e.g., ¶¶37-38, 48-49 – service sensor module that has a probe);	¶71 - step 504A may be then performed by the system server 202 to determine whether the ID data about the transfer locations submitted by the first SSM 210A and the second SSM 210B is approved. If the ID data is not approved, operation step 505A is performed to generate an alert signal by the server and, optionally, to block any fuel transfer from the fuel terminal tank to the 506A is performed by starting and allowing the tagged fuel flow from the fuel terminal tank to the fuel tanker truck;
	Regarding claim 3, AKGUN discloses:
	wherein the generating the block of information further comprises including a first identity of the first party and a second identity of the second party in the block of information.  ¶¶70-73 - (a) I.D. of the fuel terminal tank; (a) I.D. of the fuel tanker; however, Siriram discloses “generating the block of information” and “the block of information” - ¶49 and ¶38;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 4, AKGUN discloses: 
	validating a first spectral signature from the encrypted first spectral signature data.  ¶¶70-73 – the server 202 matches the digital tag information from the first SSM 210A and the second SSM 210B with the original digital tag information that was read by the first SSM210A [the first spectral signature]; however, Brock discloses “the encrypted first spectral signature data” - ¶¶10, 5;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 5, AKGUN discloses:
	¶¶70-73 – the server 202 matches the digital tag information from the first SSM 210A [first spectral signature] and the second SSM 210B [second spectral signature] with the original digital tag information that was read by the first SSM210A [the first spectral signature]; however, Brock discloses “the encrypted first spectral signature data” - ¶¶10, 5;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 6, AKGUN discloses: 
	wherein the first spectral signature and the second spectral signature comprise the first identity and the second identity, respectively.  ¶¶70-73 – the server 202 matches the digital tag information [identity - ¶¶56, 59 - fluorescent nanomaterials] from the first SSM 210A [first spectral signature] and the second SSM 210B [second spectral signature] with the original digital tag information [identity - ¶¶56, 59 - fluorescent nanomaterials] that was read by the first SSM210A [the first spectral signature]; 
	Regarding claim 7, AKGUN discloses:
	wherein the first spectral signature comprises a near-infrared signature for the material, and further comprising verifying, by the device, that the near-infrared signature is in a set of valid signatures. ¶51 – digital tag may include fluorescent materials including quantum dot materials;, wherein quantum dots may emit radiation in the form of NIR (Near-infrared); or gasoline fuel, NIR emitting quantum dots (about 700-1000 nm) may be added as a digital tag to the gasoline since the gasoline has low background fluorescence at these wavelengths; ¶37, 56, ¶59 - changes in concentration may result in changes in the emission intensity values while the wavelength remains unchanged, ¶70-73 - matching;
	Regarding claim(s) 8, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 8, AKGUN discloses:
	“A system comprising: a memory that stores computer executable components; and
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: a validation component that:” ¶¶32-37, 70-*73 – server 202;
	Regarding claim(s) 9, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 10, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 11, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 12, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 13, this claim(s) recite(s) substantially similar limitations as claim(s) 6, and is rejected using the same art and rationale as above.
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s) 7, and is rejected using the same art and rationale as above.
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 15, AKGUN discloses:
	A computer program product for monitoring integrity of a supply chain, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: ¶¶32-37, 70-73 – server 202; ¶25, 28 and figure 1 - identifying and tracking fuel in fuel supply chains, or fuel distribution networks, which fuel supply chains;
Regarding claim(s) 16, this claim(s) recite(s) substantially similar limitations as claim(s) 2, and is rejected using the same art and rationale as above.
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 3, and is rejected using the same art and rationale as above.
	Regarding claim(s) 18, this claim(s) recite(s) substantially similar limitations as claim(s) 4, and is rejected using the same art and rationale as above.
	Regarding claim(s) 19, this claim(s) recite(s) substantially similar limitations as claim(s) 5, and is rejected using the same art and rationale as above.
	Regarding claim(s) 20, this claim(s) recite(s) substantially similar limitations as claim(s) 6, and is rejected using the same art and rationale as above.
Response to Arguments
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 have been fully considered but are moot in view of the new ground of rejection.
	In addition, AKGUN prior art is not only based fuel adulteration, it is also about any unwanted alteration during transportation; see ¶24 – discloses a system for marking, tracking, and monitoring of liquids in order to detect unwanted alteration during transportation, such alteration are unwanted or illegal alterations of the fuel during transportation; the term “altered fuel” is understood to mean a fuel that has been mixed, diluted, and/or adulterated;
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VANESSA DELIGI/Patent Examiner, Art Unit 3627    



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627